Citation Nr: 1520364	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-27 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for shin splints of the right knee (also claimed as swelling of the knee).

2.  Entitlement to service connection for a condition of the lumbosacral spine (claimed as scoliosis and lordosis).


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to May 2002.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction has since been transferred to the RO in Chicago, Illinois.

In December 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Veteran's claims file.

In February 2014, the Board remanded the Veteran's appeal to the RO with respect to these issues with instruction to obtain VA treatment records since July 2011, provide the Veteran with VA examinations of her right knee and lower back, and conduct any further necessary development.  The VA examination of the Veteran's lower back was to include an opinion as to whether the Veteran's back condition clearly and unmistakably predated her service and, if so, whether it was clearly and unmistakably not aggravated by service.  The RO complied with these instructions, and VA examinations were conducted in April 2014.

The Board finds that the VA examinations were adequate to evaluate the Veteran's right knee and lower back and that the examiners complied with the Board's instructions.  The Board is therefore satisfied that the instructions in its remand of April 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Shin splints of the right knee were not productive of ankylosis, recurrent subluxation or lateral instability, dislocation or symptomatic removal of the semilunar cartilage, limitation of flexion to 30 degrees or less, limitation of extension to 15 degrees or more, impairment of the tibia and fibula, or genu recurvatum.

2.  Clear and unmistakable evidence shows that the Veteran's lumbosacral spine condition preexisted service and was not aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for shin splints of the right knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).

2.  The criteria for service connection for a condition of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated October 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  VA has also obtained the Veteran's Social Security disability records and medical records from the Bureau of Prisons related to the Veteran's incarceration period.  

The Veteran was provided VA examinations of her right knee and lower back in April 2014.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner also addressed and described the functional effects caused by the Veteran's shin splints.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Shin Splints

The Veteran claims an evaluation in excess of 10 percent for shin splints in the right knee.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 10 percent rating for shin splints with painful motion in her right knee, rated by analogy as arthritis due to trauma under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 directs that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 10 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (arthritis with painful limitation of motion) and 5257 (instability).  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptoms related to the removal of semilunar cartilage are rated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

VA treatment records reflect an April 2011 MRI showing bipartite patella of the right knee, with an otherwise normal knee.  Records further reflect treatment for chronic knee pain in May 2011, and intermittently thereafter.  

Private medical records reflect treatment in May 2011 for a fall the Veteran reported suffering after both knee joints unlocked.  The Veteran reported that she lost control of her legs because she has a history of muscle spasms.

The Veteran underwent a VA examination of her knee in April 2014.  Right knee flexion was to 120 degrees with pain thereat.  Extension was full and without pain.  Repetition did not further limit movement, though there was additional functional loss manifested by pain on movement.  There was no tenderness or pain to palpation.  Muscle strength was normal.  There was no instability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There were no meniscal conditions or genu recurvatum.  The examiner found that there was no additional increased pain, weakness, fatigability, or incoordination the significantly limited functional ability during flare-ups or repetitive use.  The examiner diagnosed the Veteran's shin splints as chronic exertional compartment syndrome.

The Veteran has provided letters from her VA treating nurse dated April and July 2014 detailing the nature and functional impact of the Veteran's disabilities.  The letters, however, speak of the cumulative impact of all of the Veteran's chronic medical problems, including those not service connected.

The Board finds that an evaluation in excess of 10 percent is not warranted.  The Veteran's current rating of 10 percent is based on painful motion.  Higher, alternative, or additional ratings for the knee are warranted for ankylosis, recurrent subluxation or lateral instability, dislocation or symptomatic removal of the semilunar cartilage, limitation of flexion to 30 degrees or less, limitation of extension to 15 degrees or more, malunion or nonunion of the tibia and fibula, or genu recurvatum.  There is no evidence in the record that the Veteran's shin splints produce such manifestations.  The Board recognizes that the Veteran has reported that her shin splints cause her pain, but that pain is contemplated by her current 10 percent rating.  The only other manifestation on the record is flexion limited to 120 degrees, which is far short of the 30 degrees which warrant a 20 percent rating.  For these reasons, the Board finds no evidence warranting a rating in excess of 10 percent for the Veteran's shin splints of the right knee.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's shin splints.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's shin splints, including pain, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that her shin splints are more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Lumbar Spine Condition

The Veteran claims service connection for a lumbar spine condition.  Specifically, the Veteran claims that her pre-existing back condition was aggravated by service, being diagnosed as scoliosis and lordosis in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, private treatment records of back treatment prior to service include a record of an April 1996 emergency room visit following a car accident.  The Veteran complained of lower back pain, and her treating physician found slight tenderness over the lumbar spine muscles with no sign of bony tenderness and no indication of any fracture.  The Veteran was seen again in March 2000 for back pain recurring since a lumbar back injury, though a June 2000 record reflects that she reported that her lower back pain had resolved.

Service treatment records reflect that when the Veteran was examined for service entrance in October 2001, her spine was evaluated as "normal."  On an accompanying report of medical history, the Veteran denied having had recurrent back pain or any back problems.  In mid-March 2002, the Veteran complained of having had back pain for the previous two days and pain in both legs when she lifted them straight.  She was instructed to take Motrin, apply Ben Gay and ice, and return to the clinic in three days if the pain increased.  She was also seen in the sick unit in March 2002, in part, for lower back pain.  In late April 2002, the Veteran complained of back pain when she woke up that morning.  She reported that she had slept in the fetal position in a cold room.  An assessment of mechanical low back pain was entered.  An evaluation of the Veteran's spine in early May 2002 showed a noticeable curve to the left thoracic region.  X-rays of the spine showed no significant scoliosis.  An assessment of continuing low back pain was entered.  In mid-May 2002 the Veteran appeared before an Entrance Physical Standards Board (EPSBD).  At that time, she had continued to experience, in part, low back pain.  A physical evaluation of the Veteran's lumbar spine revealed increased lordosis and leftward curve of the thoracic spine, with full range of motion.  X-rays of the spine showed no significant scoliosis.  A diagnosis of low back pain was entered.  The EPSBD recommended that the Veteran be discharged from service for failure to meet medical procurement standards.  The EPSBD found the Veteran's low back pain to have existed prior to service (EPTS) and not to have been aggravated therein. 

Private treatment records from August 2004 reflect that the Veteran sought treatment for lower back pain.  Lordosis was present, but there were no spasms, erythema, or obvious deformity.  Physical therapy notes from September 2004 show that the Veteran reported suffering low back pain since 2000, with prior physical therapy in the military in 2001.  

Scoliosis and lordosis were noted as existing conditions upon incarceration in the Veteran's June 2005 Bureau of Prisons intake examination.  July 2005 prison treatment records show that the Veteran reported struggling with back pain for many years.  The physician noted no acute issues, and diagnosed her with some functional back pain best treated with exercise and over the counter medication.

In her July 2006 claim, the Veteran stated that she injured herself in service in basic training.  She did not specify how the injury occurred or what precipitated it, nor did she specify whether this was an injury to her back, her knees, or her feet, though she claimed service connection for various conditions so associated.  The Veteran further reported that she lied about stating that she suffered no back pain at her separation examination in order to be discharged immediately.

Prison medical records include a September 2007 emergency room note diagnosing the Veteran with a lumbosacral strain when the Veteran sought treatment for spasms.  No x-rays were taken because the treating physician found no evidence of pain over the bones of the Veteran's back.  A November 2007 record shows that the Veteran sought treatment for rectal and vaginal spasms; the physician noted that the etiology of the spasms was yet to be determined.  A February 2008 treatment note diagnosed the Veteran with hyperlordosis, but found that scoliosis was absent.  The Veteran complained of rectal and vaginal spasms, which the physician was unable to explain.  A March 2008 x-ray report showed mild lower lumbar levoscoliosis and very mild facet osteoarthropathy with no disproportionate loss of disc space height.  Multiple records show that the Veteran was regularly placed on reduced duty in prison due to her back condition.  A June 2008 MRI was unremarkable. 

VA treatment records include a May and June 2011 treatment notes in which the Veteran reported suffering lower back pain since an in-service fall in 2002.

At her December 2012 hearing before the Board, the Veteran stated that her injuries stemmed from a basic training incident.  The Veteran stated that there was an exercise where she and a group had to hoist a dummy up via a pulley system, and she felt like she pulled a lower back muscle.  She then reported a second incident where she was climbing a net rope and fell on her canteen.  She described feeling as though there were a hot liquid down her spine from her neck to her rectal area.  The Veteran stated that while she had been treated for back pain before, it was not until her service that she was diagnosed with scoliosis and lordosis.

The Veteran underwent a VA examination of her lower back in April 2014.  Upon a physical examination, the examiner diagnosed the Veteran with a lumbosacral strain.  The Veteran's x-rays did not show any evidence of arthritis.  The examiner opined that the Veteran's lumbosacral strain clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner based this opinion on the rationale that there was no severe injury in service that could have permanently worsened the preexisting condition beyond its natural progression, which is often worsening over years due to the stress of normal physical daily activities.

In an April 2014 statement, the Veteran stated that she has suffered her back pain symptoms from 1996 to the present.  In the Veteran's April 2015 informal hearing presentation, the Veteran's representative stated that the Veteran contends that her condition pre-existed her service, and that her claim was limited to service connection through aggravation.

The Veteran has provided letters from her VA treating nurse dated April and July 2014 detailing the nature and functional impact of the Veteran's disabilities.  The letter does not address the etiology of the Veteran's conditions.

Social Security disability records from July 2014 show that the Veteran was examined and diagnosed with degenerative arthritis with no signs of acute inflammation or significant limitation of movement at present.  It was determined that the Veteran did not qualify as disabled for Social Security purposes.  The Veteran stated that her back injury first bothered her in July 2000.

Because the Veteran's October 2001 service entrance examination report is absent for any low back disorder, the Board must presume that there was no low back disorder unless there is clear and unmistakable evidence that one had existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  As explained below, the Board finds that such clear and unmistakable evidence exists.  

As an initial matter, the Board notes that the Veteran has supplied, over the course of the appeal period, numerous statements from friends, family, and fellow inmates from prison.  These statements testify to the severity of the Veteran's back condition and explain how the Veteran's condition manifested upon her release from service.  The Board does not find these statements probative to the issue at hand.  The Veteran has shown that she suffers from a current disability, and that her disability worsened during her time in service, triggering the presumption of aggravation.  The fact that the Veteran's friends and family observed a worsening of her condition does not in any way contradict the medical evidence relied upon below that the worsening of the Veteran's condition was the natural progress of a pre-existing condition and not caused by the Veteran's time in service.

The Board further notes that the Veteran's medical records and statements contain numerous references to rectal and vaginal spasms.  The Board finds no competent evidence that such spasms are associated with any lumbar spine condition, as all neurological treatment sought by the Veteran has been negative for neurological conditions.  Because service connection is denied below, there is no need to refer such a condition to the RO for consideration for secondary service connection.

As to whether the Veteran's condition existed prior to her service, the Board finds clear and unmistakable evidence that it did.  There is medical evidence from 1996 and 2000, prior to entering service, of a low back injury and pain.  An In addition to the opinion of the April 2014 VA examiner, which the Board finds highly probative, in the Veteran's April 2015 informal hearing presentation, her representative stated that the Veteran contends that her condition pre-existed her service, and that her claim was limited to service connection through aggravation.  Furthermore, as part of her efforts to receive Social Security disability benefits, the Veteran stated that her back condition first bothered her in July 2000.  As the EPSBD, the VA examiner, and the Veteran all agree that her condition predated service, the Board finds the evidence supporting that the condition predated service to be clear and unmistakable.

As to whether the Veteran's condition was aggravated by service, the Board finds clear and unmistakable evidence that it was not.  The Board finds the April 2014 VA examination highly probative.  The examiner explained that the Veteran's condition normally progresses due to the stress of daily activity, and that the Veteran did not suffer any injury in service of the requisite severity to aggravate the condition beyond its normal progression.  This opinion is consistent with the opinion of the EPSBD, and there is no medical evidence in the record contradicting it.  The Board recognizes that the Veteran described two injuries at her December 2012 hearing before the Board; however, the Board does not find these descriptions credible in light of her service treatment records and earlier medical treatment records in which she mentions no specific injuries.  The Board therefore finds clear and unmistakable evidence that the Veteran's condition was not aggravated by her service.

Because the Board finds clear and unmistakable evidence that the Veteran's condition existed prior to service and was not aggravated by service, service connection must be denied.


ORDER

An initial evaluation in excess of 10 percent for shin splints of the right knee (also claimed as swelling of the knee) is denied.

Service connection for a condition of the lumbosacral spine (claimed as scoliosis and lordosis) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


